Exhibit 99.2 INVESTOR SUPPLEMENT - SECOND QUARTER 2011 DOVER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (unaudited) (in thousands, except per share figures) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of goods and services Gross profit Selling and administrative expenses Operating earnings Interest expense, net Other expense (income), net ) ) Earnings before provision for income taxes and discontinued operations Provision for income taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net ) ) Net earnings $ Basic earnings (loss) per common share: Earnings from continuing operations $ Gain (loss) from discontinued operations, net - ) ) Net earnings Weighted average shares outstanding Diluted earnings (loss) per common share: Earnings from continuing operations $ Gain (loss) from discontinued operations, net - ) ) Net earnings Weighted average shares outstanding Dividends paid per common share $ The following table is a reconciliation of the share amounts used in computing earnings per share: Three Months Ended June 30, Six Months Ended June 30, Weighted average shares outstanding - Basic Dilutive effect of assumed exercise of employee stock options, SARs and Performance Shares Weighted average shares outstanding - Diluted Anti-dilutive options/SARs excluded from diluted EPS computation DOVER CORPORATION - INVESTOR SUPPLEMENT SECOND QUARTER 2011 DOVER CORPORATION QUARTERLY SEGMENT INFORMATION (unaudited) (in thousands) Q1 Q2 Q2 YTD Q3 Q4 FY 2010 Q1 Q2 Q2 YTD REVENUE Industrial Products Material Handling $ Mobile Equipment Eliminations ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) Electronic Technologies Intra-segment eliminations ) Total consolidated revenue $ NET EARNINGS Segment Earnings: Industrial Products $ Engineered Systems Fluid Management Electronic Technologies Total Segments Corporate expense / other Net interest expense Earnings from continuing operations before provision for income taxes Provision for income taxes Earnings fromcontinuing operations Earnings (loss) from discontinued operations, net ) Net earnings $ SEGMENT OPERATING MARGIN Industrial Products % Engineered Systems % Fluid Management % Electronic Technologies % Total Segment % DOVER CORPORATION - INVESTOR SUPPLEMENT SECOND QUARTER 2011 DOVER CORPORATION QUARTERLY SEGMENT INFORMATION (unaudited) (in thousands) Q1 Q2 Q2 YTD Q3 Q4 FY 2010 Q1 Q2 Q2 YTD BOOKINGS Industrial Products Material Handling $ Mobile Equipment Eliminations ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) 51 ) Electronic Technologies Intra-segment eliminations ) Total consolidated bookings $ BACKLOG Industrial Products Material Handling $ Mobile Equipment Eliminations ) Engineered Systems Product Identification Engineered Products Fluid Management Energy Fluid Solutions Eliminations ) (1 ) - Electronic Technologies Intra-segment eliminations ) Total consolidated backlog $ DEPRECIATION AND AMORTIZATION EXPENSE Industrial Products $ Engineered Systems Fluid Management Electronic Technologies Corporate $ DOVER CORPORATION - INVESTOR SUPPLEMENT SECOND QUARTER 2011 DOVER CORPORATION QUARTERLY EARNINGS PER SHARE (unaudited) Q1 Q2 Q2 YTD Q3 Q4 FY 2010 Q1 Q2 Q2 YTD Basic earnings (loss) per common share: Continuing operations $ Discontinued operations ) - Net earnings Diluted earnings (loss) per common share: Continuing operations $ Discontinued operations ) - Net earnings NOTE: Diluted earnings per share in the first and second quarters of 2011 and third and fourth quarters of 2010 were favorably impacted by discrete tax events. The third quarter of 2010 was additionally impacted by the favorable resolution of a tax position in a foreign jurisdiction. As a result, the Company's effective tax rates in the first and second quarters of 2011 and the third and fourth quarters of 2010 were 23.9%, 20.2%, 14.8% and 21.4%, respectively, which were lower than the Company's previously estimated tax rates of 27% to 29% for each of the respective periods. These lower effective tax rates contributed incremental diluted earnings per share of $0.04 and $0.12 in the first and second quarters of 2011 and $0.20 and $0.07 in the third and fourth quarters of 2010, respectively. DOVER CORPORATION - INVESTOR SUPPLEMENT SECOND QUARTER 2011 DOVER CORPORATION QUARTERLY FREE CASH FLOW INFORMATION (unaudited) (in thousands) Q1 Q2 Q3 Q4 FY 2010 Q1 Q2 Q2 YTD Cash From Operations $ CAPEX ) Free Cash Flow $ Free Cash Flow to Earnings From Continuing Operations % %
